Citation Nr: 0734499	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with T12 anterior compression fracture.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1965 through 
November 1994, when he retired with nearly 30 years of active 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, in pertinent part, denied an 
evaluation in excess of 20 percent for service-connected 
lumbar strain with T12 anterior compression fracture, and 
which denied an increased (compensable) evaluation for 
hearing loss disability.  

During the pendency of this appeal, the veteran was awarded a 
total disability evaluation based on individual and 
employability (TDIU), effective in September 2003.  The 
veteran has not disagreed with or appealed any aspect of that 
award, and no issue regarding a claim for TDIU is before the 
Board for appellate review.  Although the veteran's claim for 
TDIU was granted, he has not withdrawn the appeal for 
increased schedular evaluations for hearing loss and lumbar 
strain with T12 anterior compression fracture.  

The Board notes that the veteran's April 2005 substantive 
appeal refers to an increased evaluation for "lumbosacral or 
cervical strain."  As the veteran has not been awarded 
service connection for a cervical spine disorder, the 
veteran's statement may be interpreted as a claim for service 
connection for a cervical spine disorder.  This statement is 
REFERRED to the RO for any action necessary, including 
clarification with the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded VA examination as to the severity of 
his service-connected back disability and his service-
connected hearing loss in October 2003.  In his May 2005 
claim for TDIU, the veteran contended, in part, that he was 
unable to work as a result of his service-connected 
disabilities, and that the two disabilities addressed in this 
appeal had increased in severity.  The veteran should be 
afforded contemporaneous VA examination.

The evidence associated with the claims file on appeal 
includes a listing of VA outpatient treatment which reflects 
that the veteran receives VA treatment for his service-
connected back disability and for his service-connected 
hearing loss disability.  Although VA outpatient psychiatric 
treatment records extend through March 2006, no records of VA 
or private treatment of back disability or hearing loss 
disability dated after October 2003 are of record.  No report 
of radiologic examination, magnetic resonance imaging (MRI), 
or computed tomography (CT) examination of the spine 
conducted after the veteran submitted his September 2003 
claim is associated with the record.  The clinical records 
associated with the claims file are incomplete.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records of treatment for a back disability 
and of treatment for hearing loss 
disability from September 2003 to the 
present must be obtained, including any 
reports of radiologic examination, 
magnetic resonance imaging (MRI), or 
computed tomography (CT) examination of 
the spine, records of epidural injections, 
and any audiologic treatment, including 
evaluations related to hearing aids.  

2.  The veteran should again be afforded 
the opportunity to identify any private 
clinical or audiologic records relevant to 
treatment of a back disability or hearing 
loss disability from September 2003 to the 
present, to include any private radiologic 
or other examination of the back.   

3.  After all current VA clinical records 
and any other identified records have been 
obtained, the veteran should be afforded 
VA examination of the spine.  The examiner 
should describe the current severity of 
the veteran's service-connected lumbar 
strain with T12 anterior compression 
fracture, including description of any 
neurologic abnormalities, objective 
evidence of pain, fatigue, instability or 
subluxation, limitation on repetitive 
motions.

4.  The veteran should be afforded 
audiologic examination to determine the 
current severity of hearing loss 
disability.

5.  If any benefit sought remains denied, 
the veteran must be furnished an SSOC and 
be given an opportunity to submit written 
or other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




